DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-15 of U.S. Application 16/959,544 filed on October 27, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 8, 9, and 10 have been entered.
Claim 15 has entered.


Rejections under USC 102 and 103
Applicant's arguments filed on 10/27/2021 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “It is respectfully submitted that this is incorrect. As recognized in the Office Action, Vieau fails to teach or suggest that the test body includes a test piece guide made of a non-magnetic material, and a test piece made of a magnetic material, which is provided to the test piece guide. To the extent that Yoshioka includes magnets 4a, 4b as well as a non-magnetic guide 
plate 6, an ordinarily skilled artisan would not have been led to modify Vieau's modules 1-3 based on the construction of Yoshioka's magnets 4a, 4b and guide plate 6. This is because these elements have vastly different purposes. 
On the one hand, Vieau's modules 1-3 are configured to travel inside a tube 6, e.g., using driving members as shown in Vieau's Fig. 3. 

Furthermore, Yoshioka describes the purposes of the guide plate 6 as follows (see paragraph [0037]: 
The guide plate 6 is made of a non-magnetic material such as stainless steel or the like, and is disposed so as to substantially adhere to the U- shaped cross-sections of the pole pieces 5a and 5b, and of the magnetic 
path member 7. The guide plate 6 has a function of protecting the pole 
pieces 5a and 5b, the magnetic path member 7, and the detection coil 8, 
and also has a guiding function of allowing the wire rope 1 to run 
smoothly. 
These purposes (protecting the pole pieces, magnetic path member and detection coil, and guiding the wire rope) are not applicable to Vieau. 
The Office Action does not propose any other purpose or objective which would have led an ordinarily skilled artisan to modify Vieau's modules 1-3 based on Yoshioka's magnets 4a, 4b and guide plate 6. 
As such, the rejection is merely based on impermissible hindsight. See Section 2142 of the Manual of Patent Examining Procedure, which explains that "impermissible hindsight must be avoided and the legal conclusion [of prima facie obviousness] must be reached on the basis of the facts gleaned from the prior art,” the Examiner respectfully disagrees for the reasons below:

Vieau in paragraph 12 discloses that the tool may move along the interior or exterior surface of the conduit or tube. Vieau discloses in paragraph 41 that the tool can be moved along through wireline, tubing, robotic devices and any other means. Vieau does not fully disclose what the tool is made of up just different ways in which the tool can move through the pipe. Yoshioka was only brought in to disclose how the guide piece can be made up of non-magnetic material and the test piece is made of magnetic material. Therefore Vieau in view of Yoshioka does meet the limitations on the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vieau et al (USPGPub 20180179885) in view of Yoshioka et al (USPGPub 20100102807). 

    PNG
    media_image1.png
    400
    773
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    370
    593
    media_image2.png
    Greyscale



Regarding claim 1, Vieau discloses an output checking device (shown in figs 1-6) for a wire rope flaw detector (13), comprising: a pipe (11); and a test body (tool as described in figs 2 and 3 comprising 1-3) to be allowed to move inside the pipe (par 12 discloses operating in pipes), which is configured to detect damage of a rope (abstract discloses detecting cracks in a pipeline). Vieau does not fully disclose wherein the pipe is configured to be placed in a wire rope placement portion of a wire rope flaw detector, wherein the test body includes: a test piece guide made of a non-magnetic material; and a test piece made of a magnetic material, which is provided to the test piece guide.
However, Yoshioka discloses wherein the pipe (1) is configured to be placed in a wire rope placement portion (6a) of a wire rope flaw detector (2), wherein the test body includes: a test piece guide (6) made of a non-magnetic material (par 37 discloses being made of a nonmagnetic material); and a test piece (using 4a and 4b) made of a magnetic material, which is provided to the test piece guide (see figs 1-3 where the guide is to move a device and detecting a crack using a magnetic and a sensing device). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vieau in view of Yoshioka in order to detect flaws within a pipe. 

	







Regarding claim 2, Vieau does not fully disclose wherein the test piece guide has a side-surface covering portion configured to cover a side surface of the test piece.
However, Yoshioka discloses wherein the test piece guide has a side-surface covering portion configured to cover a side surface of the test piece (see figs 1-3 where the side of 6 helps cover a surface of the test piece). It would have been obvious to a person having ordinary skill in 

Regarding claim 3, Vieau discloses wherein the test body has a through hole extending in a moving direction of the test body (see figs 2 and par 37 discloses the tools may be operated in tubular with varying diameters or cross section areas. Therefore would have a through extending in a moving direction).

Regarding claim 4, Vieau discloses wherein the test body has an inclined surface having a dimension of the test body in a width direction of the test body, which decreases in a downward direction, on a side surface of a lower end portion of the test body (see fig 2 where 4 decreases in a downward direction). 

Regarding claim 5, Vieau discloses wherein the test body further includes a test-piece spacer to be superposed on the test piece (using universal joints 4). 

Regarding claim 6, Vieau discloses wherein a cutout extending in a moving direction of the test body is formed in a side wall of the pipe (pars 32-40 discloses multiple ways of moving through the pipe. Therefore could have an opening or cutout to remove the tool from the pipe).

Regarding claim 12, Vieau discloses a movement start position adjusting portion provided to the pipe, wherein the test body is configured to start moving from a position at which an upper surface of the test body is brought into abutment against a lower surface of the 

Regarding claim 13, Vieau discloses wherein the movement start position adjusting portion includes: a support portion provided to the pipe (on tool); and a movement start position adjusting portion main body, which is provided to the support portion, and is to be brought into abutment against the upper surface of the test body, and wherein a position of the movement start position adjusting portion main body in a moving direction of the test body with respect to the support portion is changeable (pars 32-40 discloses multiple ways of moving and adjusting the tool inside the pipe. Therefore moves from a start position and brought into abutment and changeable because the tool is configured in multiple ways).

Regarding claim 14, Vieau discloses wherein the pipe is movable in an axial direction of the pipe with respect to the support portion, and wherein a lower surface of the support portion is to be brought into contact with an upper surface of the wire rope flaw detector (pars 13 and 32-40 discloses different configuration for the tool including different ways to pull through a pipe. Therefore the tool is able to move in an axial direction).

Regarding claim 15, Vieau discloses a combination comprising: the output checking device for a wire rope flaw detector; and the wire rope flaw detector, which is configured to detect damage of a wire rope (as shown in figs 1-6 and abstract discloses flaw detection). Vieau 
However, Yoshioka discloses which includes the wire rope placement portion, the pipe being placed in the wire rope placement portion of the wire rope flaw detector (see figs 1- 5 and par 33 discloses wire rope passes through rope placement portion). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vieau in view of Yoshioka in order to detect flaws within a pipe



Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Vieau et al (USPGPub 20180179885) in view of Yoshioka et al (USPGPub 20100102807) in further view of Osada et al (USPGPub 20070090834).

Regarding claim 8, Vieau in view of Yoshioka does not fully disclose a magnetic shielding member made of a magnetic material, which is provided around the pipe, wherein the output checking device is configured such that, when the pipe is placed in the wire rope placement portion, the magnetic shielding member is located around the wire rope placement portion.
However, Osada discloses a magnetic shielding member made of a magnetic material, which is provided around the pipe, wherein the output checking device is configured such that, when the pipe is placed in the wire rope placement portion, the magnetic shielding member is located around the wire rope placement portion (par 42 lines 1-8 discloses having a shielding .



Allowable Subject Matter
Claims 7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest an output checking device for a wire rope flaw detector, comprising: wherein the test body further includes a tab extending from the test piece guide through the cutout to an outside of the pipe in combination with the other limitations of the claim.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest an output checking device for a wire rope flaw detector, comprising: a plurality of test bodies to be provided to a plurality of pipes arranged at intervals and in parallel to each other, respectively, the test body being one of the plurality of test bodies, and the pipe being one of the plurality of pipes, wherein the magnetic shielding member is arranged between pipes of the 


Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest an output checking device for a wire rope flaw detector, comprising: a magnetic shielding member made of a magnetic material, which is provided around the pipe, wherein, when the pipe is placed in the wire rope placement portion, the magnetic shielding member is located around the wire rope placement portion in combination with the other limitations of the claim.

Claim 11 is also objected to as it depends on objected claim 10. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868